 


109 HR 2640 IH: SBA Microenterprise Improvements Act
U.S. House of Representatives
2005-05-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 2640 
IN THE HOUSE OF REPRESENTATIVES 
 
May 25, 2005 
Mr. Rush introduced the following bill; which was referred to the Committee on Small Business, and in addition to the Committee on Financial Services, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To make improvements to the microenterprise programs administered by the Small Business Administration. 
 
 
1.Short titleThis Act may be cited as the SBA Microenterprise Improvements Act. 
2.Microloan program improvements 
(a)Intermediary eligibility requirementsSection 7(m)(2) of the Small Business Act (15 U.S.C. 636(m)(2)) is amended— 
(1)in subparagraph (A)—by striking in paragraph (10); and and inserting of the term intermediary under paragraph (11)(A);; and 
(2)in subparagraph (B)— 
(A)by striking (B) has at least and inserting the following: 
 
(B)has— 
(i)at least; and 
(B)by striking the period at the end and inserting the following: 
; or 
(ii)a full-time employee who has not less than 3 years experience making microloans to startup, newly established, or growing small business concerns; and 
(C)has at least 1 year experience providing, as an integral part of its microloan program, intensive marketing, management, and technical assistance to its borrowers.. 
(b)Conforming change in average smaller loan sizeSection 7(m)(3)(F)(iii) of the Small Business Act (15 U.S.C. 636(m)(3)(F)(iii)) is amended by striking $7,500 and inserting $10,000. 
(c)Limitation on third party technical assistanceSection 7(m)(4)(E)(ii) of the Small Business Act (15 U.S.C. 636(m)(4)(E)(ii)) is amended— 
(1)by striking Technical assistance in the heading and inserting Third party technical assistance; and 
(2)by striking 25 percent and inserting 30 percent. 
(d)Loan termsSection 7(m)(1)(B)(i) of the Small Business Act (15 U.S.C. 636(m)(1)(B)(i)) is amended by striking short-term,. 
(e)Report on transferred amountsSection 7(m)(9)(B) of the Small Business Act (15 U.S.C. 636(m)(9)(B)) is amended— 
(1)by striking The Administration and inserting the following: 
 
(i)In generalThe Administration; 
(2)by striking the period after financing; and 
(3)by adding at the end the following new clause: 
 
(ii)ReportThe Administration shall report, in its annual budget request and performance plan to Congress, on the performance by the Administration of the requirements of clause (i).. 
(f)Accurate subsidy modelSection 7(m) of the Small Business Act (15 U.S.C. 636(m)) is amended by adding at the end the following new paragraph: 
 
(14)Improved subsidy modelThe Administrator shall develop a subsidy model for the microloan program under this subsection, to be used in the fiscal year 2006 budget, that is more accurate than the subsidy model in effect on the day before the date of enactment of this paragraph.. 
(g)Increased flexibility for providing technical assistance to potential borrowersSection 7(m)(4)(E)(i) of the Small Business Act (15 U.S.C. 636(m)(4)(E)(i)) is amended by striking 25 percent and inserting 30 percent. 
3.PRIME reauthorization and transfer to the Small Business Act 
(a)Program reauthorizationSubtitle C of title I of the Riegle Community Development and Regulatory Improvement Act of 1994 (15 U.S.C. 6901 note) is amended to read as follows: 
 
37.Program for investment in microentrepreneurs 
(a)DefinitionsFor purposes of this section, the following definitions shall apply: 
(1)AdministrationThe term Administration means the Small Business Administration. 
(2)AdministratorThe term Administrator means the Administrator of the Small Business Administration. 
(3)Capacity building servicesThe term capacity building services means services provided to an organization that is, or that is in the process of becoming, a microenterprise development organization or program, for the purpose of enhancing its ability to provide training and services to disadvantaged entrepreneurs. 
(4)CollaborativeThe term collaborative means 2 or more nonprofit entities that agree to act jointly as a qualified organization under this section. 
(5)Disadvantaged entrepreneurThe term disadvantaged entrepreneur means a microentrepreneur that— 
(A)is a low-income person; 
(B)is a very low-income person; or 
(C)lacks adequate access to capital or other resources essential for business success, or is economically disadvantaged, as determined by the Administrator. 
(6)Disadvantaged Native American entrepreneurThe term disadvantaged Native American entrepreneur means a disadvantaged entrepreneur who is also a member of an Indian Tribe. 
(7)Indian TribeThe term Indian tribe has the same meaning as in section 4(a) of the Indian Self-Determination and Education Assistance Act. 
(8)IntermediaryThe term intermediary means a private, nonprofit entity that seeks to serve microenterprise development organizations and programs, as authorized under subsection (d). 
(9)Low-income personThe term low-income person means having an income, adjusted for family size, of not more than— 
(A)for metropolitan areas, 80 percent of the area median income; and 
(B)for nonmetropolitan areas, the greater of— 
(i)80 percent of the area median income; or 
(ii)80 percent of the statewide nonmetropolitan area median income. 
(10)MicroentrepreneurThe term microentrepreneur means the owner or developer of a microenterprise. 
(11)MicroenterpriseThe term microenterprise means a sole proprietorship, partnership, or corporation that— 
(A)has fewer than 5 employees; and 
(B)generally lacks access to conventional loans, equity, or other banking services. 
(12)Microenterprise development organization or programThe term microenterprise development organization or program means a nonprofit entity, or a program administered by such an entity, including community development corporations or other nonprofit development organizations and social service organizations, that provides services to disadvantaged entrepreneurs. 
(13)Training and technical assistanceThe term training and technical assistance means services and support provided to disadvantaged entrepreneurs, such as assistance for the purpose of enhancing business planning, marketing, management, financial management skills, and assistance for the purpose of accessing financial services. 
(14)Very low-income personThe term very low-income person means having an income, adjusted for family size, of not more than 150 percent of the poverty line (as defined in section 673(2) of the Community Services Block Grant Act (42 U.S.C. 9902(2)), including any revision required by that section). 
(b)Establishment of programThe Administrator shall establish a microenterprise technical assistance and capacity building grant program to provide assistance from the Administration in the form of grants to qualified organizations in accordance with this section. 
(c)Uses of assistanceA qualified organization shall use grants made under this section— 
(1)to provide training and technical assistance to disadvantaged entrepreneurs; 
(2)to provide training and capacity building services to microenterprise development organizations and programs and groups of such organizations to assist such organizations and programs in developing microenterprise training and services; 
(3)to aid in researching and developing the best practices in the field of microenterprise and technical assistance programs for disadvantaged entrepreneurs; 
(4)to provide training and technical assistance to disadvantaged Native American entrepreneurs and prospective entrepreneurs; and 
(5)for such other activities as the Administrator determines are consistent with the purposes of this section. 
(d)Qualified organizationsFor purposes of eligibility for assistance under this section, a qualified organization shall be— 
(1)a nonprofit microenterprise development organization or program (or a group or collaborative thereof) that has a demonstrated record of delivering microenterprise services to disadvantaged entrepreneurs; 
(2)an intermediary; 
(3)a microenterprise development organization or program that is accountable to a local community, working in conjunction with a State or local government or Indian tribe; or 
(4)an Indian tribe acting on its own, if the Indian tribe can certify that no private organization or program referred to in this subsection exists within its jurisdiction. 
(e)Allocation of assistance; subgrants 
(1)Allocation of assistance 
(A)In generalThe Administrator shall allocate assistance from the Administration under this section to ensure that— 
(i)activities described in subsection (c)(1) are funded using not less than 75 percent of amounts made available for such assistance; and 
(ii)activities described in subsection (c)(2) are funded using not less than 15 percent of amounts made available for such assistance. 
(B)Limit on individual assistanceNo single person may receive more than 10 percent of the total funds appropriated under this section in a single fiscal year. 
(2)Targeted assistanceThe Administrator shall ensure that not less than 50 percent of the grants made under this section are used to benefit very low-income persons, including those residing on Indian reservations. 
(3)Subgrants authorized 
(A)In generalA qualified organization receiving assistance under this section may provide grants using that assistance to qualified small and emerging microenterprise organizations and programs, subject to such rules and regulations as the Administrator determines to be appropriate. 
(B)Limit on administrative expensesNot more than 7.5 percent of assistance received by a qualified organization under this section may be used for administrative expenses in connection with the making of subgrants under subparagraph (A). 
(4)DiversityIn making grants under this section, the Administrator shall ensure that grant recipients include both large and small microenterprise organizations, serving urban, rural, and Indian tribal communities serving diverse populations. 
(5)Prohibition on preferential consideration of certain SBA program participantsIn making grants under this section, the Administrator shall ensure that any application made by a qualified organization that is a participant in the program established under section 7(m) of the Small Business Act does not receive preferential consideration over applications from other qualified organizations that are not participants in such program. 
(f)Matching requirements 
(1)In generalFinancial assistance under this section shall be matched with funds from sources other than the Federal Government on the basis of not less than 50 percent of each dollar provided by the Administration. 
(2)Sources of matching fundsFees, grants, gifts, funds from loan sources, and in-kind resources of a grant recipient from public or private sources may be used to comply with the matching requirement in paragraph (1). 
(3)Exception 
(A)In generalIn the case of an applicant for assistance under this section with severe constraints on available sources of matching funds, the Administrator may reduce or eliminate the matching requirements of paragraph (1). 
(B)LimitationNot more than 10 percent of the total funds made available from the Administration in any fiscal year to carry out this section may be excepted from the matching requirements of paragraph (1), as authorized by subparagraph (A) of this paragraph. 
(g)Applications for assistanceAn application for assistance under this section shall be submitted in such form and in accordance with such procedures as the Administrator shall establish. 
(h)Recordkeeping and reporting 
(1)In generalEach organization that receives assistance from the Administration in accordance with this section shall— 
(A)submit to the Administration not less than once in every 18-month period, financial statements audited by an independent certified public accountant; 
(B)submit an annual report to the Administration on its activities; and 
(C)keep such records as may be necessary to disclose the manner in which any assistance under this section is used. 
(2)AccessThe Administration shall have access upon request, for the purposes of determining compliance with this section, to any records of any organization that receives assistance from the Administration in accordance with this section. 
(3)Data collectionEach organization that receives assistance from the Administration in accordance with this section shall collect information relating to, as applicable— 
(A)the number of individuals counseled or trained; 
(B)the number of hours of counseling provided; 
(C)the number of startup small business concerns formed; 
(D)the number of small business concerns expanded; 
(E)the number of low-income individuals counseled or trained; and 
(F)the number of very low-income individuals counseled or trained. 
(i)Authorization of appropriations 
(1)In generalThere are authorized to be appropriated to the Administrator $15,000,000 for each of the fiscal years 2005 through 2007 to carry out the provisions of this section, which shall remain available until expended. 
(2)Training for Native American entrepreneursIn addition to the amount authorized under subsection (i)(1), there are authorized to be appropriated to the Administrator $2,000,000 for each of the fiscal years 2005 through 2007 to carry out the provisions of subsection (c)(4), which shall remain available until expended.. 
(b)Transfer provisions 
(1)Small Business Act amendmentsThe Small Business Act (15 U.S.C. 631 et seq.) is amended by redesignating section 37 as section 38. 
(2)TransferSection 37 of the Riegle Community Development and Regulatory Improvement Act of 1994 (15 U.S.C. 6901 note), as so designated by subsection (a) of this section, is transferred to, and inserted after, section 36 of the Small Business Act. 
(c)ReferencesAll references in Federal law to the Program for Investment in Microentrepreneurs Act of 1999 or the PRIME Act shall be deemed to be references to section 37 of the Small Business Act, as added by this section. 
(d)Rule of constructionNothing in this section or the amendments made by this section shall affect any grant or assistance provided under the Program for Investment in Microentrepreneurs Act of 1999, before the date of enactment of this Act, and any such grant or assistance shall be subject to the Program for Investment in Microentrepreneurs Act of 1999, as in effect on the day before the date of enactment of this Act. 
 
